DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-3 are pending.
	Claims 1-3 are examined on the merits.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone et al., WO 03/055908 A2 (published 10 July 2003/ IDS reference #1, Foreign Patent Documents submitted December 27, 2018), further in view of Rosati et al. (The American Journal of Pathology 181(5): 1524-1529, November 2012/ IDS reference 11 submitted December 27, 2018) is withdrawn in light of Applicants’ arguments regarding Applicants’ priority date, March 18, 2012.

4.	The rejection of claims 1-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone et al., US 2005/0176660 A1 (published August 11, 2005/ IDS reference #1, US Patent Application Publications submitted December 27, 2018), further in view of Rosati et al. (The American Journal of Pathology 181(5): 1524-1529, November 2012/ IDS reference 11 submitted 
New Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone et al., WO 03/055908 A2 (published 10 July 2003/ IDS reference #1, Foreign Patent Documents submitted December 27, 2018), further in view of Liao et al. (FEBS Letters 503 (2001) 151-157). Leone teaches treating neoplasias with BCL2-associated athanogene 3 (BAG3)-based reagents, such as BAG3 monoclonal and polyclonal antibodies, see page 1, lines 5-10; page 5, lines 12-14; and page 5, line 31-page 6, line 24. 
	Applicants have argued in the Remarks filed December 16, 2020 in anticipation of a forthcoming rejection, the evidence therein provides “…not all the listed diseases in [Leone] could be treated by anti-BAG3 antibodies”, such as diseases of the central nervous system, see bridging paragraph of pages 3 and 4.  Hence, one of ordinary skill in the art would be doubtful of the therapeutic efficacy of Leone’s “…anti-BAG3 antibodies to treat any disease” without undue experimentation, see page 4, 1st paragraph.  Applicants further assert “not all tumour biomarkers can be used as targets for therapeutic purposes” and “…some biomarkers may be simply “messengers” that do not directly contribute to the tumor growth and are thus not ideal 
	The claimed method reads on treating pancreatic cancer with anti-BAG3 antibodies, wherein there is a clear and present nexus and not additional disorders where the association between pancreatic cancer and BAG3 may not be as stark.  Both references evidence the nexus and association.  Leone performed experiments “demonstrating…BAG3 modulation can influence the development of a tumour in vivo (table 3), see page 16, lines 28-31; and Table 3, pages 27 and 28. And Liao cites there is probability that the increased levels of BAG-3 found in pancreatic cancer may contribute to more aggressive growth and poor responsiveness to traditional treatments, see abstract; page 151, 2nd column, 2nd paragraph; and page 156, column 2, section 4.  Consequently, it is clear BAG3 is not merely a “messenger” but actively contributes to tumor growth. Hence, the motivation to treat pancreatic cancer with the anti-BAG3 antibodies is plausible and there is a reasonable expectation of success based on both references and the rejection is set forth herein.
“BAG3 expression has…been detected in human pancreas tumour cells”, see page 4, lines 11 and 12. BAG3-related monoclonal and polyclonal antibodies are used in methods for treating or ameliorating a neoplastic condition, see page 5, line 12-18; bridging paragraph of pages 5 and 6; page 7, lines 7-14; page 21, lines 3-10; claims 1, 2 and 4 on page 35; claims 16 and 19 on page 36; and claims 22, 24 and 26 on page 37.  The antibodies implemented are from several murine monoclonal antibody mother clones, including AC-1, see page 19, lines 19-22.  
	The BAG3 amino acid sequence spanning pages 3 and 4 (lines 21-25) and 4 (lines 1-8) of Leone is one and the same as Applicants’ SEQ ID NO: 5. Leone further teaches SEQ ID NOs: 1-4 
Leone does not explicitly teach pancreatic cancer is treated with the taught antibodies.
	However, Leone teaches "BAG3 expression has ...been detected in human pancreas tumour cells..." and the taught antibodies can modulate BAG3 expression, see page 4, lines 11 and 12; page 7, lines 7-14; page 21, lines 9 and 10. Additionally, Liao teaches BAG-3 protein expression in a pancreatic tumor mass, as well as in all pancreatic cancer samples as compared to normal tissues, see page 154, 2nd column; page 155, section 3.4; and page 157, column 1, 2nd paragraph.  
Leone teaches compositions comprising BAG3-based reagents can be implemented for the treatment of neoplastic disorder. It would have been prima facie obvious at the time of the claimed invention to combine the teachings of Leone, as well as treat pancreatic cancer with the taught antibodies, see both references in their entirety.  One of ordinary skill in the art would have been motivated in both documents to combine the teachings because BAG is highly expressed in pancreatic cancer,  as well as treat pancreatic neoplastic with the taught antibodies in the prior art document, Leone, see Leone, pages 16-21; and Claims spanning pages 35-38; and entire Liao reference.



s 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone et al., US 20050176660 A1 (published August 11, 2005/ IDS reference #1, US Patent Application Publications submitted December 27, 2018), further in view of Liao et al. (FEBS Letters 503 (2001) 151-157). 
Applicants have argued in the Remarks filed December 16, 2020 in anticipation of a forthcoming rejection, the evidence therein provides “…not all the listed diseases in [Leone] could be treated by anti-BAG3 antibodies”, such as diseases of the central nervous system, see bridging paragraph of pages 3 and 4.  Hence, one of ordinary skill in the art would be doubtful of the therapeutic efficacy of Leone’s “…anti-BAG3 antibodies to treat any disease” without undue experimentation, see page 4, 1st paragraph.  Applicants further assert “not all tumour biomarkers can be used as targets for therapeutic purposes” and “…some biomarkers may be simply “messengers” that do not directly contribute to the tumor growth and are thus not ideal therapeutic targets”, see Remarks, page 4, last paragraph.  Applicants’ arguments have been carefully considered, but fail to persuade.
The claimed method reads on treating pancreatic cancer with anti-BAG3 antibodies, wherein there is a clear and present nexus and not additional disorders where the association between pancreatic cancer and BAG3 may not be as stark.  Both references evidence such.  Leone affirmatively states “BAG3 modulation is able to influence the development of a human tumour in vivo”, see page 6, section 0054; and page 8, sections 0073-0081. And Liao cites there is probability that the increased levels of BAG-3 found in pancreatic cancer may contribute to more aggressive growth and poor responsiveness to traditional treatments, see abstract; and page 151, 2nd column, 2nd paragraph.  Hence, the motivation to treat pancreatic cancer with the 
 “BAG3 expression has…been detected in human pancreas tumour cells”, see page 3, section 0014. Leone teaches treating neoplasias with BCL2-associated athanogene 3 (BAG3)-based reagents, such as BAG3 monoclonal and polyclonal antibodies, see page 3, section 0026; page 4, sections 0030 and 0031; and page 10, sections 0099-0101.  These antibodies can modulate BAG3 expression, see page 6, section 0054; and page 8, section 0074. 
	The BAG3 amino acid sequence spanning pages 2 and 3 of Leone is one and the same as Applicants’ SEQ ID NO: 2, see sequence listing on the following pages. Leone further teaches SEQ ID NOs: 1-4 on page 3, section 0022.  Those sequences are the same as Leone’s SEQ ID NO: 15-18, respectively.  These sequences were used as immunogens in the production of the taught antibodies, see page 18.  The anti-BAG3 antibody produced by the taught AC-1 clone does bind the BAG3 protein that is SEQ ID NO: 2 and recognizes SEQ ID NOs: 1-4.
Leone does not explicitly teach pancreatic cancer is treated with the taught antibodies.
	However, Leone teaches "BAG3 expression has ...been detected in human pancreas tumour cells..." and the taught antibodies can modulate BAG3 expression, see page 4, lines 11 and 12; page 7, lines 7-14; page 21, lines 9 and 10. Additionally, Liao teaches BAG-3 protein expression in a pancreatic tumor mass, as well as in all pancreatic cancer samples as compared nd column; page 155, section 3.4; and page 157, column 1, 2nd paragraph.  
Leone teaches compositions comprising BAG3-based reagents can be implemented for the treatment of neoplastic disorder. It would have been prima facie obvious at the time of the claimed invention to combine the teachings of Leone and Liao and treat pancreatic cancer with the taught antibodies.  One of ordinary skill in the art would have been motivated in all documents to combine the teachings because the BAG family of proteins are well known in the art, BAG3 is highly expressed in pancreatic cancer and these facts are well established in the art, as well as treat pancreatic neoplastic with the taught antibodies in the prior art document, see Leone, pages 16-21; Claims spanning pages 35-38; and entire Liao reference.
RESULT 1 from 5.rapbm database.
US-10-500-665-2
; Sequence 2, Application US/10500665
; Publication No. US20050176660A1
; GENERAL INFORMATION:
;  APPLICANT: Leone, Arturo
;  APPLICANT:  Turco, Maria Caterina
;  TITLE OF INVENTION: BAG3 nucleotide and protein sequences to be used in research, diagnostics
;  TITLE OF INVENTION:  and therapy for cell death-involving diseases
;  FILE REFERENCE: 3135PT nat'l phases
;  CURRENT APPLICATION NUMBER: US/10/500,665
;  CURRENT FILING DATE:  2004-06-28
;  PRIOR APPLICATION NUMBER: EP01830834.6
;  PRIOR FILING DATE: 2001-12-28
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 2
;   LENGTH: 575
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-500-665-2

  Query Match             100.0%;  Score 3049;  DB 5;  Length 575;
  Best Local Similarity   100.0%;  
  Matches  575;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSAATHSPMMQVASGNGDRDPLPPGWEIKIDPQTGWPFFVDHNSRTTTWNDPRVPSEGPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSAATHSPMMQVASGNGDRDPLPPGWEIKIDPQTGWPFFVDHNSRTTTWNDPRVPSEGPK 60

Qy         61 ETPSSANGPSREGSRLPPAREGHPVYPQLRPGYIPIPVLHEGAENRQVHPFHVYPQPGMQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ETPSSANGPSREGSRLPPAREGHPVYPQLRPGYIPIPVLHEGAENRQVHPFHVYPQPGMQ 120

Qy        121 RFRTEAAAAAPQRSQSPLRGMPETTQPDKQCGQVAAAAAAQPPASHGPERSQSPAASDCS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RFRTEAAAAAPQRSQSPLRGMPETTQPDKQCGQVAAAAAAQPPASHGPERSQSPAASDCS 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SSSSSASLPSSGRSSLGSHQLPRGYISIPVIHEQNVTRPAAQPSFHQAQKTHYPAQQGEY 240

Qy        241 QTHQPVYHKIQGDDWEPRPLRAASPFRSSVQGASSREGSPARSSTPLHSPSPIRVHTVVD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QTHQPVYHKIQGDDWEPRPLRAASPFRSSVQGASSREGSPARSSTPLHSPSPIRVHTVVD 300

Qy        301 RPQQPMTHRETAPVSQPENKPESKPGPVGPELPPGHIPIQVIRKEVDSKPVSQKPPPPSE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RPQQPMTHRETAPVSQPENKPESKPGPVGPELPPGHIPIQVIRKEVDSKPVSQKPPPPSE 360

Qy        361 KVEVKVPPAPVPCPPPSPGPSAVPSSPKSVATEERAAPSTAPAEATPPKPGEAEAPPKHP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KVEVKVPPAPVPCPPPSPGPSAVPSSPKSVATEERAAPSTAPAEATPPKPGEAEAPPKHP 420

Qy        421 GVLKVEAILEKVQGLEQAVDNFEGKKTDKKYLMIEEYLTKELLALDSVDPEGRADVRQAR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GVLKVEAILEKVQGLEQAVDNFEGKKTDKKYLMIEEYLTKELLALDSVDPEGRADVRQAR 480

Qy        481 RDGVRKVQTILEKLEQKAIDVPGQVQVYELQPSNLEADQPLQAIMEMGAVAADKGKKNAG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 RDGVRKVQTILEKLEQKAIDVPGQVQVYELQPSNLEADQPLQAIMEMGAVAADKGKKNAG 540

Qy        541 NAEDPHTETQQPEATAAATSNPSSMTDTPGNPAAP 575
              |||||||||||||||||||||||||||||||||||
Db        541 NAEDPHTETQQPEATAAATSNPSSMTDTPGNPAAP 575


RESULT 1 from 1.rapbm database.
US-10-500-665-15
; Sequence 15, Application US/10500665
; Publication No. US20050176660A1
; GENERAL INFORMATION:
;  APPLICANT: Leone, Arturo
;  APPLICANT:  Turco, Maria Caterina
;  TITLE OF INVENTION: BAG3 nucleotide and protein sequences to be used in research, diagnostics
;  TITLE OF INVENTION:  and therapy for cell death-involving diseases
;  FILE REFERENCE: 3135PT nat'l phases
;  CURRENT APPLICATION NUMBER: US/10/500,665
;  CURRENT FILING DATE:  2004-06-28
;  PRIOR APPLICATION NUMBER: EP01830834.6
;  PRIOR FILING DATE: 2001-12-28
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 15
;   LENGTH: 16
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: PEPTIDE
;   LOCATION: (1)..(16)
;   OTHER INFORMATION: BAG3-protein specific epitope
US-10-500-665-15

  Query Match             100.0%;  Score 95;  DB 5;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DRDPLPPGWEIKIDPQ 16
              ||||||||||||||||
Db          1 DRDPLPPGWEIKIDPQ 16







RESULT 1 from 2.rapbm database.
US-10-500-665-16
; Sequence 16, Application US/10500665
; Publication No. US20050176660A1
; GENERAL INFORMATION:
;  APPLICANT: Leone, Arturo
;  APPLICANT:  Turco, Maria Caterina
;  TITLE OF INVENTION: BAG3 nucleotide and protein sequences to be used in research, diagnostics
;  TITLE OF INVENTION:  and therapy for cell death-involving diseases
;  FILE REFERENCE: 3135PT nat'l phases
;  CURRENT APPLICATION NUMBER: US/10/500,665
;  CURRENT FILING DATE:  2004-06-28
;  PRIOR APPLICATION NUMBER: EP01830834.6
;  PRIOR FILING DATE: 2001-12-28
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: PEPTIDE
;   LOCATION: (1)..(15)
;   OTHER INFORMATION: BAG3-protein specific epitope
US-10-500-665-16

  Query Match             100.0%;  Score 71;  DB 5;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SSPKSVATEERAAPS 15
              |||||||||||||||
Db          1 SSPKSVATEERAAPS 15

RESULT 1 from 3.rapbm database.
US-10-500-665-17
; Sequence 17, Application US/10500665
; Publication No. US20050176660A1
; GENERAL INFORMATION:
;  APPLICANT: Leone, Arturo
;  APPLICANT:  Turco, Maria Caterina
;  TITLE OF INVENTION: BAG3 nucleotide and protein sequences to be used in research, diagnostics
;  TITLE OF INVENTION:  and therapy for cell death-involving diseases
;  FILE REFERENCE: 3135PT nat'l phases
;  CURRENT APPLICATION NUMBER: US/10/500,665
;  CURRENT FILING DATE:  2004-06-28
;  PRIOR APPLICATION NUMBER: EP01830834.6
;  PRIOR FILING DATE: 2001-12-28
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 17
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: PEPTIDE
;   LOCATION: (1)..(15)
;   OTHER INFORMATION: BAG3-protein specific epitope
US-10-500-665-17

  Query Match             100.0%;  Score 84;  DB 5;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKGKKNAGNAEDPHT 15
              |||||||||||||||
Db          1 DKGKKNAGNAEDPHT 15

RESULT 1 from 4.rapbm database.
US-10-500-665-18
; Sequence 18, Application US/10500665
; Publication No. US20050176660A1
; GENERAL INFORMATION:
;  APPLICANT: Leone, Arturo
;  APPLICANT:  Turco, Maria Caterina
;  TITLE OF INVENTION: BAG3 nucleotide and protein sequences to be used in research, diagnostics
;  TITLE OF INVENTION:  and therapy for cell death-involving diseases
;  FILE REFERENCE: 3135PT nat'l phases
;  CURRENT APPLICATION NUMBER: US/10/500,665
;  CURRENT FILING DATE:  2004-06-28
;  PRIOR APPLICATION NUMBER: EP01830834.6
;  PRIOR FILING DATE: 2001-12-28
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 18
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: PEPTIDE
;   LOCATION: (1)..(15)
;   OTHER INFORMATION: BAG3-protein specific epitope
US-10-500-665-18

  Query Match             100.0%;  Score 83;  DB 5;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NPSSMTDTPGNPAAP 15
              |||||||||||||||
Db          1 NPSSMTDTPGNPAAP 15

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



24 February 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643